DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogacki et al. (4,906,926) in view of Kob et al. (2015/0321358) and Vranish (5,539,292).
 	The patent to Rogacki et al. shows gripping tongs comprising a pair of pivotal gripper jaws 
wherein a sensor is incorporated into at least one of gripper jaws to detect a workpiece or the position of the jaw.  The sensor includes a coil and cooperating ferrite core (see Figs. 2 and 3 of Rogacki et al).  A controller or evaluation unit is designed to detect signals from the sensor indicative of the position of the jaw and/or presence of a workpiece between the jaws.  The Rogacki et al. patent does not show a 
	The Kob et al. publication shows a gripper comprising a housing (2), a pneumatically operable linear drive (6), a pair of pivotable jaws (10,20), a synchronizing element (5), and a return element (8).
 	Further, Vranish shows a gripper having a pair of opposing jaws (see Fig. 7) with proximity sensors (10’, 10”, 10x, 10y, 10z) that are covered or embedded within insulation (30) as best shown in Figure 8.  Figure 5 also shows a shield (17) surrounding the insulation and sensors.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Rogacki et al.  gripper with a pneumatically operable linear drive equipped with a synchronizing element and restoring element, similar to the arrangement shown in the Kob et al. publication, as an effective means of actuating the gripper jaws between an open and closed position.  It also would have been obvious to surround the resulting sensors within a shield or insulation material, as taught by Vranish, in order to better insulate or otherwise protect the sensor.  Such a non-contact arrangement between the workpiece and sensors would be in line with the Figure 3 embodiment of Rogacki et al..
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 3-6, and 8-14 have been considered but are moot because the new ground of rejection relies on the Vranish reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Drawings
The corrected drawings were received on 11/24/2020.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koyama et al. (8,490,501) and Beni et al. (4,541,771) both show sensors mounted within jaw tips such that there is no contact between the sensors and the object being gripped.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/13/2021